DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 			Response to Amendment
 	This allowance is in response to Applicant's amendment filed on November 18, 2020. By the amendment, independent claim 27 has been amended. Claims 27-43 are currently pending. 
	
	
 				Allowable Subject Matter
        Claims 27-43 are allowed	
			
		Reasons for Allowance
         The following is an Examiner’s statement of reasons for allowance:
	The prior art references most closely resembling Applicant’s claimed invention are Monaco et al. (U.S. Application No. 2007/0192183), in view of Sharma et al. (U.S. Application No. 2008/0109397), in further view of Meyer et al. (U.S. Application No. 2011/0173071).  The combination of Monaco et al, Sharma et al and Meyer et al. fails to teach or suggest:
gathering product interaction information based upon type of interactions the persons had with one or more products in the retail store, wherein the type of product 
As per dependent claims 28-43, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 27, and 41. Therefore, they are allowable for the same reason set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should  preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance.”



Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272- 6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/ROMAIN JEANTY/
Primary Examiner, 
Art Unit 3623